DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sherrah et al. (US Pub. 2020/0000180), hereinafter Sherrah, in view of Tran et al. (US Pub. 2017/0270709), hereinafter Tran.
Regarding claim 1, Sherrah discloses a system to support three-dimensional (3D) modeling of feet of a user comprising: a mobile computing device configured to: scan and/or capture data of the user’s feet via one or more imaging devices and/or one or more sensors of the mobile computing device (Fig. 6; Paragraph [0102]: one or more processors may capture images of feet (each a "captured image") with camera 403 based on the static images from video feed 601. For example, each captured image may be obtained with the one or more processors by reading the static images from feed 601 during a movement of apparatus 305; and responsively putting camera 403 into different mode, adjusting parameters of camera 403 (e.g., setting the focus), and recording images of feet at different positions of the movement); process the captured data to construct and filter a point cloud of a plurality of 3D datasets of the user's feet (Fig. 41; Fig. 42; Fig. 47; Paragraph [0240]: the captured images separated from the combined image file at step 3904 (FIG. 39) may be received by the one or more processors. Each captured image may be identified as a two-dimensional image of the recipient's feet, and the one or more processors may generate a three-dimensional space from the two-dimensional images. For example, at step 4002, the one or more processors may process the two-dimensional images in order to generate point clouds in the three-dimensional space. The point clouds may allow the feet to be considered and processed further as three-dimensional objects within the three-dimensional space. As described further below, a point cloud may be generated for each foot, allowing the feet to be considered and processed individually and/or together; Paragraph [0295]: the one or more processors may perform a first clean-up process to remove noise from the three-dimensional point cloud. For example, the first clean-up process may comprise applying a filter to identify points that are significantly displaced from the foot points, and removing the identified points from the clouds. The filter may be based on local statistics of the point cloud. For example, at a selected point, the one or more processors may compute an average spacing distance to its nearest neighbours, and compare the average distance to an average spacing distance of the cloud. If the selected point is isolated and/or separated from the cloud (e.g., an outlier), then the average spacing distance may be larger than the average spacing distance of the cloud. Other filter types may be used. For example, another filter may compute the number of points within a pre-defined 3D radius (e.g., of 5 millimetres) in the scaled metric cloud, and remove points with insufficient neighbours inside the radius); split the point cloud into one point cloud for the left foot and one point cloud for the right foot of the user (Fig. 41; Paragraph [0254]: Aspects of the three-dimensional point cloud may be further processed to increase the accuracy of subsequent evaluations. For example, at step 4106, the three-dimensional point cloud may be segmented by the one or more processors into a plurality of separate point clouds. At least three separate point clouds may be segmented. For example, step 4106 may including segmenting the point clouds into a left foot cluster, a right foot cluster, and a ground cluster, allowing for separation of both feet from one another and the ground. As described below, each separate point cloud may be analysed differently by the one or more processors; Paragraph [0284]: Once located in the three-dimensional model, the position (e.g., positions 4607 and 4608) of each foot feature (e.g., features 4342 and 4343) may represent a three-dimensional point on a surface of the recipient's feet. Accordingly, by locating positions for a sufficient number of foot features in the three-dimensional model using the procedures described herein, the one or more processors may generate a three-dimensional point cloud of the feet based on the positions of each foot feature. As described herein, the point cloud may include separate point clouds representing surfaces of a left foot, a right foot, a floor, and/or a combination thereof); generate one or more morphable models from the splitted point clouds to fit the left and/or right foot of the user, respectively (Fig. 60; Fig. 61; Paragraphs [0355]-[0366]: developing a three-dimensional morphable model (or "3DMM") of feet are now described with reference to FIG. 60…step 6007, the processors may construct a 3DMM based on the registered scans. The 3DMM may include a set of basis vectors (or shape components) and a mean (average) shape. Step 6007 may comprise packaging this data together so that, when the model is fitted to a foot shape, or a foot shape is projected onto the model, you get a set of foot parameters (or weights) for that foot shape).
	Sherrah does not explicitly disclose to match each of the splitted point clouds of the left and/or right foot of the user with a 3D model of the average corresponding foot to establish a correspondence between each of the splitted point clouds of the left and/or right foot of the user and 3D morphable models of the average corresponding feet.
	However, Tran teaches 3D modeling of feet of a user (Abstract; Fig. 1A-1C), further comprising to match each of the splitted point clouds of the left and/or right foot of the user with  morphable or deformable foot model can be generated from a set of unregistered 3D foot model. The process computes a dense point-to-point correspondence between the vertices of the foot. The process finds the best match of a given foot only within the range of the morphable model. To determine residual deviations between a new foot and the best match within the model, as well as to set unregistered prototypes in correspondence, in one embodiment the process uses an optic flow method that computes correspondence between two feet without the need of a morphable model…Constructing a deformable or morphable foot model from a set of unregistered 3D scans is done through a computation of the flow fields between each foot and an arbitrary reference foot. Given a definition of shape and texture vectors for the reference face to each face in the database can be obtained by means of the point-to-point correspondence provided by feet in the database). Tran teaches that this will allow for finding a best match for a foot model to create a physically accurate 3D model therefrom (Paragraphs [0036]-[0040]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sherrah with the features above as taught by Tran so as to allow for finding a best match for a foot model to create a physically accurate 3D model therefrom as presented by Tran.
Regarding claim 2, Sherrah, in view of Tran teaches the system of claim 1, wherein: each of the one or more imaging devices is one of a RGB camera and a depth camera configured to capture image data of the user's feet from different points in a 3D space (Sherrah: Fig. 14; Paragraph [0121]: the sweeping motion may provide a simple, repeatable and reliable procedure for the recipient (or a plurality of recipients) to capture images of feet at different angles; Paragraph [0140]: initial captured image may be defined as a raster of pixels specified in an RGB (red, green, blue) colour-space; Tran: Paragraph [0006]: a method for fitting includes selecting one or more 3D models from a product database; capturing images of a user view relative to a reference frame using a mobile camera with a wide angle lens and an infrared sensor; determining dimensions for the user view by motion tracking, area learning, and depth sensing of objects in the user view; Paragraph [0057]: 3D camera can provide skeletal and depth tracking and may gather spatial data that describes objects located in the physical environment external to the depth sensor (e.g., the user's bath room). The skeletal and depth tracking technology may be implemented in a depth sensor (e.g., the Kinect, the Intel Realsense), stereo cameras, mobile devices, and any other device that may capture depth data).
Regarding claim 3, Sherrah, in view of Tran teaches the system of claim 2, Sherrah discloses wherein: the mobile computing device is configured to segment the image data to identify regions that correspond to the user’s feet via a Convolutional Neural Network (CNN) (Paragraph [0135]: a deep convolutional neural network foot detector configured to delineate bounding boxes automatically around the feet in each frame for use directly or with a target tracker, such as a Kalman filter; and/or a fully convolutional neural network configured to compute a segmentation mask for the feet in each image independently; Paragraph [0144]: the one or more processors may alternatively accept each new measurement as the true location of the feet if the input observations are sufficiently accurate and reliable, as may be possible with deep learning methods, including any methods using a convolutional neural network detector, fully convolutional network segmentation, and the like).
Regarding claim 4, Sherrah, in view of Tran teaches the system of claim 1, Sherrah discloses wherein: one of the one or more sensors is an inertial measurement unit (IMU) configured to capture inertial data of the user’s feet from different points in a 3D space (Fig. 4; Paragraph [0100]: Image recordal apparatus 305 also may comprise an inertial measurement unit (or “IMU”) 409. As shown in FIG. 4, IMU 409 may be operable with processor 401 to quantify movements of apparatus 305 in a three-dimensional space. For example, IMU 409 may be an electronic device configured to measure and output a specific force of apparatus 305 and/or its angular rate using a combination of accelerometers, gyroscopes, and the like. IMU 409 may be optional. When present, IMU 409 may allow processor 401 to determine whether a sufficient amount of image data has been captured. For example, IMU 409 may output position data that facilitates one or more operations performed by evaluation process 309. Numerous exemplary functions of IMU 409 are described below; Paragraph [0220]: the rotational positions of apparatus 305 may be based on position data from IMU 409. For example, IMU 409 may track the rotational position of apparatus 305 relative to a start position of the sweeping motion, and output position data including the rotational positions to the one or more processors during the sweeping motion. Accordingly, the one or more processors may receive the position data, and perform various functions described herein based on the position data. For example, after a predetermined extent of the sweep has occurred (e.g., approximately ten (10) degrees of rotational movement), processor 401 may respond by interrupting any of the above-described processes for capturing images and/or storing image data).
Regarding claim 5, Sherrah, in view of Tran teaches the system of claim 1, Tran discloses wherein: the mobile computing device is configured to capture visual information about a reference object when constructing the point cloud of the user’s feet, wherein the reference object is an object with certain length and width from various points in a 3D space (Fig. 2; Paragraph [0243]: FIG. 2 shows another exemplary process for creating a 3D model of the body. The process can place the body adjacent an object with known dimensions (40). The body can be the upper body of a person or the entire body of the person. The process then takes multiple images or videos of the body and a reference object (42), as done above. Next, photogrammetric techniques are performed to create a 3D model of the body (44) with dimensions based on the reference object; Paragraph [0351]: Once the object is isolated within the image, multiple features are calculated from the RGB image and the 3D point cloud. These featurescapture 2D shape, 2D color, 2D texture, 2D edges, and 3D shape for both global and local regions of the object).
Regarding claim 6, Sherrah, in view of Tran teaches the system of claim 5, Sherrah discloses wherein: the mobile computing device is configured to determine a scaling factor for a coordinate system used when constructing the point cloud from the visual information of the reference object (Fig. 49; Paragraph [0186]: a scaled down bit-map version of the data may be used to speed up the computations and/or reduce processing power requirements. Once processed, the tracking results may be scaled up by the one or more processors to match the coordinates of the original image; Paragraphs [0291]-[0299]: exemplary step 4106 for segmenting the point cloud is detailed in FIG. 48. At step 4801, the one more processors may perform a first segmentation to determine a scale of the point cloud. Thereafter, having determined the scale, the one or more processors may separate the foot points from the ground points at step 4802; and transform the foot points into a three-dimensional surface at step 4803…At step 4907, the one or more processors may determine a scale of the three-dimensional space. For example, with reference to a scaling object (e.g., object 2302 of FIG. 23), the one or more processors may perform a scaling operation at step 4907 in order to calculate a scale for the three-dimensional model. Additional aspects of step 4907 are described below with reference to FIGS. 53 through 55).
Regarding claim 7, Sherrah, in view of Tran teaches the system of claim 1, Sherrah discloses wherein: the mobile computing device is configured to move and/or position around the user's feet and keep the users feet stationary while capturing the data of the feet of the user (Fig. 23; Fig. 26; Paragraphs [0120]-[0121]: the apparatus 305 may be held by the recipient themselves, a predetermined motion of apparatus 305 may be used to constrain the actual positions from which images can be taken. One such motion is a sweeping motion. As shown in FIGS. 23, 26, and 30, an exemplary sweeping motion may be performed by: holding apparatus with an outstretched arm; orienting camera 403 of apparatus 305 towards a pair of feet and a scaling object; and rotating apparatus 305 around the pair of feet and the scaling object with the outstretched arm so as to maintain a similar distance between camera 403 and the pair of feet and the scaling object during the rotation…the sweeping motion may provide a simple, repeatable and reliable procedure for the recipient (or a plurality of recipients) to capture images of feet at different angles. Processing power also may be reduced with the sweeping motion. For example, some tracking procedures for apparatus 305 and/or the feet may require a continuity of appearance of the feet in video feed 601, which may be more easily obtained with the sweeping motion. As a further example, the sweeping motion also may allow the processors to assume that the images are captured in a particular order, such as a compass angle order according to rotational guide 840, which may simplify the feature matching in the 3D reconstruction, saving on computation; Paragraph [0140]: initial captured image may be defined as a raster of pixels specified in an RGB (red, green, blue) colour-space ; Paragraph [0417]: uploading image data of feet to a remote data processing facility. This method may comprise the steps of: capturing a plurality of static images of feet from a camera, while manually sweeping said camera; receiving movement data from a movement detection device; recording position data calculated from said movement data each time an image is captured; storing image data for each captured image with respective position data indicating the position of the camera when the image was captured; and uploading said stored image data with said stored position data).
Regarding claim 8, Sherrah, in view of Tran teaches the system of claim 1, Sherrah discloses wherein: the mobile computing device is configured to filter the point cloud to preserve only those points that correspond with the user's feet (Fig. 49; Paragraph [0295]: the one or more processors may perform a first clean-up process to remove noise from the three-dimensional point cloud. For example, the first clean-up process may comprise applying a filter to identify points that are significantly displaced from the foot points, and removing the identified points from the clouds. The filter may be based on local statistics of the point cloud. For example, at a selected point, the one or more processors may compute an average spacing distance to its nearest neighbours, and compare the average distance to an average spacing distance of the cloud. If the selected point is isolated and/or separated from the cloud (e.g., an outlier), then the average spacing distance may be larger than the average spacing distance of the cloud. Other filter types may be used. For example, another filter may compute the number of points within a pre-defined 3D radius (e.g., of 5 millimetres) in the scaled metric cloud, and remove points with insufficient neighbours inside the radius).
Regarding claim 9, Sherrah, in view of Tran teaches the system of claim 1, Sherrah discloses wherein: the mobile computing device is configured to process the one or more morphable models to describe the user's feet in terms of one or more parameters (Fig. 61; Fig. 62; Paragraphs [0370]-[0371]: Aspects of exemplary foot parameters are shown in FIG. 61. In some aspects, the foot parameters determined at step 6006 (FIG. 60) may correspond with foot measurements typically used in the manufacture of lasts, such as those depicted in FIG. 1. Any foot measurements may be used, including any measurements of foot length, foot width, instep height, arch height, and circumference. The foot parameters may include six different parameters. As shown in FIG. 61, for example, these six foot parameters may include a first parameter 6101 (e.g., corresponding with length measurement 101 of FIG. 1); a second parameter 6102 (e.g., corresponding with width measurement 102); a third parameter 6103 (e.g., corresponding with first circumferential measurement 103); a fourth parameter 6104 (e.g., corresponding with second circumferential measurement 104); a fifth parameter 6105 (e.g., corresponding with a third circumferential measurement 105); and a sixth parameter 6106 (e.g., corresponding with fourth circumferential measurement 106)…one or more processors may use a different set of foot parameters. Any number of foot parameters may be used. For example, this different set may include significantly more foot parameters than shown in FIG. 61, such as twenty or more. The different parameters may or may not correspond with typical foot measurements
Regarding claim 10, Sherrah, in view of Tran teaches the system of claim 1, Tran discloses wherein: the mobile computing device is configured to transmit the one or more morphable models directly to a compatible online merchant (Paragraph [0258]: user may access their body model in one of several standard ways such as by logging onto a website over a computer network using a unique identifier and password. The body model information may also be stored on a physical device such as a phone, key fob, smart card, etc. This portable version allows the user to provide their information to a retailer for example using an appropriate transmission device; Paragraphs [0274]-[0276]: Virtual try on is enabled by collecting a database of models of different shapes and sizes wearing a plurality of clothing items. When the user wants to see how they will look in a particular clothing item, the database of stored models is searched for the closest matching body shape for which an image (or graphic representation) of the model in that item exists. This image is then displayed to the user. In this way, each person visiting a retail clothing website may see the same merchandise but on different models (models that look most like them). This provides the equivalent of a personalized clothing catalog for the person's shape. This is a form of “example-based virtual clothing”. Rather than rendering clothing using graphics, many images of models are stored and recalled as needed. The key concept is that this recall is based on similarity of body shape).
Regarding claim 11, Sherrah, in view of Tran teaches the system of claim 1, Sherrah discloses wherein: the mobile computing device is configured to provide instructions and/or feedback about fitting of the one or more morphable models to the user in one or more of visual, auditory, and tactile forms (Paragraph [0201]: one or more processors may prompt the recipient to retrace all or a portion of the sweeping motion using visual and/or non-visual notifications. For example, processor 401 may modify aspects of markers 805 to 807 in order to prompt the recipient to repeat portions of the sweeping motion associated therewith. Exemplary visual modifications may include colour changes (e.g., changing each market 805 to 807 from red to yellow), timing changes (e.g., blinking the colour of each marker 805 to 807), and/or sequence changes (e.g., blinking each marker 805 to 807 in sequence that corresponds with the rotational direction of the sweeping motion); and exemplary non-visual notifications may include any sound and/or vibrations generated by processor 401 for like effect).
Regarding claim 12, Sherrah, in view of Tran teaches the system of claim 1, Sherrah discloses wherein: the mobile computing device is configured to incorporate tolerance to natural deformation and variation to reduce impact of noise in the point clouds while generating the one or more morphable models (Paragraph [0391]: One possible approach to footwear selection may be to scan an interior portion of a plurality of footwear items using a three-dimensional scanner, resulting in a data model of the interior portion of each footwear item. However, due to manufacturing tolerances, many measurements of similar footwear items may be required to determine appropriate average measurements. Size and style may need to be accounted for. For example, multiple measurements of the same style of shoe may be required due to manufacturing tolerances; and repeated to accommodate the different sizes for men and women. Consequently, these operations may require significant burdens in the form of data entry, memory, and processing power).
Regarding claim 13, Sherrah, in view of Tran teaches the system of claim 1, Sherrah discloses further comprising: an external computing system comprising one or more storage units configured to store and maintain the data collected and the models created or used by the mobile computing device (Paragraph [0082]: Any type of camera may be used. In one example, the camera may output image data at a spatial resolution of approximately eight million pixels per image, with a typical width to height aspect ratio of nine to sixteen. The image recordal apparatus may be a mobile computing device, such as an Apple® iPhone®. The mobile computing device may include any combination of cameras, communication devices, input devices, sensors, and/or notification devices. For example, the mobile device may include an internet connection (e.g., a cellular chip), a screen (e.g., a touchscreen), a movement sensor (e.g., an inertial movement sensor), an audio signal generator (e.g., a loudspeaker), and a haptic signal generator (e.g., a vibrator). Numerous exemplary configurations are described below; Paragraph [0417]: uploading image data of feet to a remote data processing facility. This method may comprise the steps of: capturing a plurality of static images of feet from a camera, while manually sweeping said camera; receiving movement data from a movement detection device; recording position data calculated from said movement data each time an image is captured; storing image data for each captured image with respective position data indicating the position of the camera when the image was captured; and uploading said stored image data with said stored position data).
Regarding claim 14, Sherrah, in view of Tran teaches the system of claim 13, Sherrah discloses wherein: the external computing system further comprises a component configured to process ground-truth data of the user's feet stored on the one or more storage units (Fig. 48; Fig. 49; Paragraph [0294]: the one or more processors may locate a ground plane in the three-dimensional space. For example, each of the aforementioned ground points may be contained within a horizontal zone, and the one or more processors may locate the ground plane within the zone. At step 4902, the one or more processors may subtract the ground points from the point cloud. For example, the processors may estimate a depth between the foot points and the ground points, and subtract the ground points by moving the ground plane based on the depth. Additional aspects of steps 4901 and 4902 are described below with reference to FIG. 50. For example, the maximum displacement may be based on a predetermined upper limit (e.g., approximately 5-10 millimetres); and/or determined by the one or more processors relative to the foot points (e.g., approximately 1-2 times an estimated maximum width of the point cloud). Either way, at this point, the one or more processors may not be able to distinguish between the foot points and noise); create the 3D models of the average feet and a low-parameter number set of values that describe feet variance from the ground truth data of the user’s feet (Paragraph [0343]: the one or more processors may have provisionally located ground plane 5104 based on an offset distance 5009. As shown in FIG. 50, offset distance 5009 may be provisionally determined as a proportion of a vector 5008, and used to locate ground plane 5104. A similar process may be performed at step 5701 with reference to the determined scale of three-dimensional space; Paragraphs [0383]-[0385]: the one or more processors may reduce the error value by adjusting the foot parameters based on the first foot parameter. The 3DMM may be constructed by the processors to constrain the way in which deformations may take place. For example, adjusting the first parameter at step 6307 may cause adjustments to other parameters in order to accommodate the constraints of the 3DMM. Given this approach, the adjustments made at step 6307 may not eradicate the error completely. However, on any particular iteration, these adjustments may reduce the error value significantly (e.g., by fifty percent), followed by further adjustments being made to other parameters of the 3DMM with similar result, until the error value approaches a lower limit. At step 6308, the one or more processors may determine whether a further iteration of the 3DMM is to be made. The determination may be based on the reduced error value from step 6307. If the question asked at step 6308 is answered in the affirmative, then the one or more processors may return to step 6305, select another foot parameter, and repeat steps 6306 to 6307 therewith; Paragraph [0419]: locating a two-dimensional ground-plane in said three-dimensional space; estimating an initial clearance zone between said ground-plane and said first cluster of points; separating said first cluster of points from said ground-plane based on said initial clearance zone; analysing the orientation of said first cluster of points to locate a scaling-object in said three-dimensional space; scaling said three-dimensional space with reference to said located scaling-object; and repeating said separating step based on a scaled clearance zone).
Regarding claim 15, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claim 16, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.
Regarding claim 17, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.
Regarding claim 18, the limitations of this claim substantially correspond to the limitations of claim 6; thus they are rejected on similar grounds.
Regarding claim 19, the limitations of this claim substantially correspond to the limitations of claim 7; thus they are rejected on similar grounds.
Regarding claim 20, the limitations of this claim substantially correspond to the limitations of claim 8; thus they are rejected on similar grounds.
Regarding claim 21, the limitations of this claim substantially correspond to the limitations of claim 9; thus they are rejected on similar grounds.
Regarding claim 22, the limitations of this claim substantially correspond to the limitations of claim 10; thus they are rejected on similar grounds.
Regarding claim 23, the limitations of this claim substantially correspond to the limitations of claim 11; thus they are rejected on similar grounds.
Regarding claim 24, the limitations of this claim substantially correspond to the limitations of claim 12; thus they are rejected on similar grounds.
Regarding claim 25, the limitations of this claim substantially correspond to the limitations of claim 14; thus they are rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613